Citation Nr: 0402439	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  93-16 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's sister


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1973 
to August 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1991 and July 1992 rating 
decisions by the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO), which denied appellant's claim for 
service connection for a psychiatric disability.  A January 
1998 RO hearing was held.

An April 1976 rating decision was final and denied 
entitlement to service connection for the claimed disorder.  
The case was before the Board in November 2000, at which time 
the claim was reopened and Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A chronic psychosis was not demonstrated during the 
veteran's service or within a year thereafter, and a 
preponderance of the competent evidence of record is against 
concluding that a psychiatric disability was caused or 
aggravated by service.


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in April 2001 as well as 
the Supplemental Statement of the Case of May 2002.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Appellant's service medical records were associated with the 
claims folder in March 1976 and referred to in a April 1976 
rating decision sheet.  Subsequently, the service medical 
records apparently were lost from the service department 
records envelope in the claims folder.  However, that April 
1976 rating decision sheet stated that the service medical 
records made no reference to a nervous system disease/defect; 
and that a post-service January 1976 VA outpatient treatment 
record showed treatment for anxiety and an inability to 
sleep.  Among the post-service clinical records were January 
1976 VA outpatient treatment records (within the one-year, 
post-service presumptive period), which revealed that 
appellant felt anxious, with insomnia.  An "active psychosis" 
was diagnosed.  On March 1976 VA psychiatric examination, he 
exhibited minimal anxiety, immature behavior, and occasional 
childishness.  The diagnosis was "[w]ithout mental illness."  
Based on the evidence then of record, which did not confirm 
the presence of a currently-manifested psychiatric 
disability, the RO rendered its April 1976 adverse rating 
decision.

Outpatient treatment records reflect the veteran began mental 
health treatment in 1990.  The Board notes that there is no 
clinical data pertaining to any complaints, treatment, 
diagnosis or findings vis-à-vis any mental disorder for the 
period between 1976 and 1990.  Nonetheless, new and material 
evidence having been presented, the claim was reopened 
pursuant to the Board's November 2000 decision, referenced 
above.  

Underlying that November 2000 Board determination was a 
September 2000 VHA opinion, which provided, in pertinent 
part, that "it is at least as likely as not that the 
appellant currently has a chronic, acquired psychiatric 
disability related to service. . . ."  However, that report 
actually failed to produce an opinion as to the current 
presence of a psychosis.  The examiner stated rather 
categorically that it was his "opinion that the veteran does 
not have a psychosis".  Given that some records from the mid 
1970's suggested the possible presence of a psychosis at that 
time, the examiner also offered that "[v]arying situations, 
such as extreme stress in even a normal person, can lead to a 
transient psychotic state such as one that includes paranoia.  
And patients who suffer from various psychiatric illness 
other than [schizophrenia, delusional disorder or 
schizoaffective disorder] can suffer from "transient" 
psychosis.  I believe that to be the case here."  The 
examiner was equivocal because of the varying diagnoses in 
the record and a "lack of direct contact with the patient".  

The veteran was afforded a VA examination in June 2001.  The 
claims file was thoroughly reviewed, and the veteran was also 
interviewed by a physician prior to preparation of the 
report.  In the report per se, the examiner mentioned that 
the veteran was uncooperative and angry throughout the 
interview.  The veteran described sleep disorder.  
Intellectual functioning was maintained.  He displayed a 
constricted affect.  Mood was sullen.  Memory seemed much 
more well preserved than what he cared to say or cooperate.  
The examiner concluded that the veteran exhibited a classic 
case of borderline personality disorder.  The examiner 
explained that such individuals have recurrent depressions 
that might even reach a psychotic level but such were usually 
transitory.  Diagnosis was depressive disorder, not otherwise 
specified along with borderline personality disorder.

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of service diagnosis will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a), disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  See 38 C.F.R. § 4.127.

For a disease to warrant service connection on a presumptive 
basis, it must be demonstrated as a "chronic" disease 
entity.  38 U.S.C.A. § 1101 (3).  In this case, while a 
psychosis was presumably diagnosed within the presumptive 
period, the medical evidence of record sheds light on such 
diagnosis as only an acute rather than chronic disease at 
that time.  Moreover, the absence of treatment records for 
such an extended period between 1976 and 1990 strengthens the 
conclusion that a chronic disease was not demonstrated at 
that time.

The Board considers that the evidence does not demonstrate, 
apart from his underlying personality disorder, that the 
mental disorder complaints which the appellant suffered were 
anything more than acute and transitory in nature.  
Similarly, the medical evidence tends to show that the 
symptoms within a year after service represented an acute and 
transitory condition rather than a chronic disability(ies).  
Accordingly, entitlement to service connection on a 
presumptive basis is not for application.

The absence of a mental disease in service or until so many 
years after service as the record reflects weighs heavily 
against service connection on a direct basis.  Considerable 
lay assertions are to the effect that service connection is 
warranted.  However, the Board notes that lay opinion as to 
medical matters, no matter how sincere, is without probative 
value because lay persons are not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Under the circumstances, the preponderance of 
the evidence is against the claim.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").




ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

